id uilc cca-12040531-15 number release date third party communication date of communication month dd yyyy from ------------------- sent friday pm to --------------------- cc --------------------- bcc subject re electronic media intentional disregard calculation hi ------- we are providing this analysis in response to your question regarding the proper procedure for computing the applicable_percentage aggregate amount for a penalty to be imposed on a person who intentionally disregards the e electronic media filing requirement internal_revenue_code irc sec_6011 grants the secretary authority to prescribe regulations determining which returns must be filed on magnetic media however the secretary is generally prohibited from requiring any person to file returns on magnetic media unless such person is required to file at least returns during the calendar_year sec_301_6011-2 explicitly requires that persons filing more than returns in a year must file the returns on magnetic media if a person fails to file a return on magnetic media when required to do so that person is deemed to have failed to file the return and is subject_to failure_to_file penalties sec_6721 imposes penalties on persons for each failure to timely file an information_return sec_6721 imposes higher penalty if the failure occurs due to an intentional disregard of the filing requirement under sec_6721 for returns required to be filed on or after date the penalty under sec_6721 generally will be dollar_figure per failure or if greater a percentage of the aggregate amount of the items required to be correctly reported the applicable penalty and the percentage of the aggregate amount of items required to be correctly reported depends upon the type of return to which the failure relates sec_6724 provides that a penalty may be imposed under sec_6721 solely because a person failed to comply with the sec_6011 requirement to file returns on magnetic media sec_301_6721-1 explains that the penalties imposed under sec_6721 for failure_to_file on magnetic media when required to do so are only imposed on each return filed in excess of however the irc treasury regulations and internal_revenue_manual are silent with regard to the procedure to be used for computing the applicable_percentage aggregate amount of the penalty therefore the computation of the percentage aggregate amount is a policy decision best left to the discretion of the irs office_of_servicewide_penalties osp in doing so however osp needs to determine a method of calculation that will be applied consistently for all cases several options exist for the computation of this penalty these options include for a person who intentionally disregards the filing requirement in one calendar_year by filing paper returns but are not limited to the applicable_percentage of the aggregate amount of the items required to be correctly reported on returns on the returns with the highest amount reported on the returns with the lowest amount reported on randomly selected returns or on the average amount reported on all returns multiplied by the office_of_chief_counsel procedure and administration is happy to review the procedure that osp chooses to use in order to compute this percentage aggregation penalty in doing so osp may want to consider that the congress’ has increased the sec_6721 penalty amount multiple times in the past ten years which may suggest that a calculation resulting in the highest penalty amount should be imposed to deter violators please contact ----------------------at -------------------if you have any questions or concerns ------------------ -------------------- ------------ ----------------------------------------------------
